Citation Nr: 0024576	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  94-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a groin injury, 
claimed as a groin pull.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for an ankle disorder.  

4.  Entitlement to service connection for a knee disorder.  

5.  Entitlement to service connection for a back disorder.  

6.  Entitlement to service connection for a left leg 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran was a member of the National Guard.  He had a 
period of active duty for training from January to May 1988.  
He had a period of active military service from December 1990 
to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It denied service connection for the 
disorders claimed by the veteran.  

The case was previously before the Board in January 1999, 
when it was remanded for examination of the veteran, 
retrieval of the veteran's service medical records, and 
clarification of the veteran's requested hearings.  
Unfortunately the case must be remanded again.  


REMAND

When the Board remanded this case in July 1997 one of the 
remand items was to contact the veteran and ask him if he 
still desired a hearing before a Member of the Board at the 
Regional Office (Travel Board hearing) and, if so, to 
schedule him for such a hearing.  

In an August 1999 report of contact the veteran indicated 
that he wanted a hearing with a RO hearing officer.  In a 
September 1999 letter the veteran indicated that he wanted a 
Travel Board hearing.  The veteran was scheduled for a 
hearing with a RO hearing officer in December 1999 for which 
he failed to report.  However, the veteran has never been 
scheduled for the Travel Board Hearing that he has requested.  
This should be done.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing for a 
hearing before a Member of the Board at 
the Regional Office (Travel Board 
hearing).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


